Exhibit 10.y

POLARIS INDUSTRIES INC.

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:                                 SSN:                    

In accordance with the terms of the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (As Amended and Restated April 28, 2011) (the “Plan”), Polaris
Industries Inc. (the “Company”) hereby grants to you, the Participant named
above, an award of Performance Restricted Stock Units involving the number of
such Units set forth in the table below. The terms and conditions of this Award
are set forth in this Agreement, consisting of this cover page, the Award Terms
and Conditions on the following pages and the attached Exhibit A, and in the
Plan document which is enclosed herewith. Unless the context indicates
otherwise, any capitalized term that is not defined in this Agreement shall have
the meaning set forth in the Plan as it currently exists or as it is amended in
the future.

 

Maximum Number of

Performance Restricted Stock

Units Granted:

          Grant Date:       Scheduled Vesting Date:   
The date described in Section 4 of the Agreement    Performance Period:      
Performance Goals:    See Exhibit A   

All terms, provisions and conditions applicable to Performance Restricted Stock
Unit Awards set forth in the Plan and not set forth in this Agreement are
incorporated by reference into this Agreement.

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan. You acknowledge that you have received and reviewed
these documents and that they set forth the entire agreement between you and the
Company regarding your receipt of this Performance Restricted Stock Unit Award.

 

            POLARIS INDUSTRIES INC. Agreed:           LOGO
[g269191ex10_ypg001.jpg]

 

      Michael W. Malone Participant       Vice President-Finance and Chief
Financial Officer Attachments:  

Award Terms and Conditions

Exhibit A

       



--------------------------------------------------------------------------------

Polaris Industries Inc.

2007 Omnibus Incentive Plan

(As Amended and Restated April 28, 2011)

Performance Restricted Stock Unit Award Agreement

Award Terms and Conditions

 

1. Award of Performance Restricted Stock Units. The Company hereby confirms the
grant to you, as of the Grant Date and subject to the terms and conditions of
this Agreement and the Plan, of the number of Performance Restricted Stock Units
identified on the cover page of this Agreement (the “Units”). Each Unit
represents the right to receive one Share of the Company’s common stock. The
Units granted to you will be credited to an account in your name maintained by
the Company. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
obligation of the Company.

 

2. Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 2 shall be null, void and ineffective. The Units and
your right to receive Shares in settlement of the Units under this Agreement
shall be subject to forfeiture as provided in Sections 4 and 5 unless and until
the Units vest as provided in Section 4 or Section 9.

 

3. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 6.

 

4. Vesting of Units. Subject to Sections 5, 8 and 9 of this Agreement, the
number of Units that have been earned during the Performance Period shall be
eligible to vest as of the date (the “Scheduled Vesting Date”) the Committee
certifies (i) the degree to which the applicable performance goals for the
Performance Period have been satisfied, (ii) the number of Units that have been
earned, and (iii) the number of Units that will vest, which certification shall
occur no later than March 15 of the calendar year immediately following the
calendar year during which the Performance Period ended. The number of Units
that you will be deemed to have earned during the Performance Period will be
determined in accordance with Exhibit A. Any Units that do not vest as of the
Scheduled Vesting Date will be forfeited, and your rights with respect to such
unvested Units will terminate.

 

5. Effect of Termination of Employment. If your employment with the Company and
its Affiliates terminates for any reason prior to the Scheduled Vesting Date,
all unvested Units shall immediately be forfeited, and all of your rights with
respect to such unvested Units will terminate, except as provided in Sections 9
and 15.

 

6.

Settlement of Units. After any Units vest pursuant to Section 4 or Section 9,
the Company shall, as soon as practicable, cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit. Delivery of the shares
shall be effected by an appropriate entry in the stock register maintained by
the Company’s transfer agent with a notice of issuance provided to you, by the
electronic delivery of the shares to a brokerage account you designate, or by
the delivery of a stock certificate to you, and shall be subject to the tax
withholding provisions of



--------------------------------------------------------------------------------

  Section 7 and compliance with all applicable legal requirements, including
compliance with applicable federal and state securities laws, and shall be in
complete satisfaction and settlement of such vested Units.

 

7. Tax Withholding. The Company will notify you of the amount of any federal,
state or local withholding taxes that must be paid in connection with the
vesting or settlement of the Units. The Company may deduct such amount from your
regular salary payments or other compensation otherwise due and owing to you. If
the full amount of the withholding taxes cannot be recovered in this manner, you
must promptly remit the deficiency to the Company upon the receipt of the
Company’s notice. If you wish to satisfy some or all of such withholding taxes
by delivering Shares you already own or by having the Company retain a portion
of the Shares that would otherwise be issued to you in settlement of vested
Units, you must make such a request in accordance with Section 19.2 of the Plan
which shall be subject to approval by the Committee. The Company may withhold
the delivery to you of any and all Shares to which you are otherwise entitled
under this Agreement until and unless you have satisfied the applicable tax
withholding obligations.

 

8. Compensation Recovery. This Award and any Shares or cash received in
settlement thereof shall be subject to (i) the Company’s Policy Regarding
Executive Incentive Compensation Recoupment as in effect from time to time,
including any amendments or revisions thereto adopted by the Board or the
Committee in response to the requirements of Section 10D of the Exchange Act and
the rules promulgated by the Securities and Exchange Commission and the New York
Stock Exchange thereunder; and (ii) forfeiture to or reimbursement of the
Company under the circumstances and to the extent provided in Section 304 of the
Sarbanes-Oxley Act of 2002 if you are one of the individuals expressly subject
to such Section 304 or if you knowingly or grossly negligently engaged in the
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
which resulted in material noncompliance by the Company with any financial
reporting requirement under the securities laws and as a result of which the
Company was required to prepare an accounting restatement.

 

9. Change in Control. If a Change in Control of the Company occurs after the
date hereof but before the Scheduled Vesting Date and while you continue to be
employed by the Company or any of its Affiliates, the following provisions shall
apply:

(a) If the Change in Control occurs on or after the last day of the Performance
Period but before the Scheduled Vesting Date, the number of Units determined to
have been earned as of the end of the Performance Period in accordance with
Exhibit A shall be deemed to have vested as of the date of the Change in
Control.

(b) If the Change in Control is not a Corporate Transaction and occurs prior to
the last day of the Performance Period, a number of Units shall vest as of the
date of the Change in Control. The number of Units that will vest shall be
one-sixth of the Units if Change in Control occurs during the second year of the
Performance Period or one-third of the Units if Change in Control occurs during
the third year of the Performance Period.

(c) If the Change in Control is a Corporate Transaction and occurs prior to the
last day of the Performance Period, a number of Units shall vest as of the date
of the Change in Control which shall be equal to one-sixth of the Units if the
Change in Control occurs during the second year of the Performance Period or
one-third of the Units if the Change in Control occurs during the third year of
the Performance Period.

 

10. Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

2



--------------------------------------------------------------------------------

11. Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of your heirs and representatives and the assigns and
successors of the Company, but neither this Agreement nor any rights hereunder
shall be assignable or otherwise subject to transfer or pledge by you.

 

12. Entire Agreement; Amendment; Severability. This Agreement and the Plan [and
any Non-Competition Agreement and Confidentiality Agreement between you and the
Company dated as of the Grant Date] embody the entire understanding of the
parties regarding the subject matter hereof and shall supersede all prior
agreements and understandings, oral or written, between the parties with respect
thereto. Except as otherwise provided in Section 17.4 of the Plan, no change,
alteration or modification of this Agreement may adversely affect in any
material way your rights under this Agreement without your prior written
consent. If any provision of this Agreement or the application of any provision
hereof is declared to be illegal, invalid, or otherwise unenforceable by a court
of competent jurisdiction, the remainder of this Agreement shall not be affected
thereby.

 

13. Certain References. References to you in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to your executors or administrators, or to the person or persons to whom all or
any portion of the Performance Restricted Shares may be transferred by will or
the laws of descent and distribution, shall be deemed to include such person or
persons.

 

14. Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by you to the Company shall be mailed or delivered to the
Company at its office at 2100 Highway 55, Medina, Minnesota 55340, and all
notices or communications by the Company to you may be given to you personally
or may be mailed to you at the address indicated in the Company’s records as
your most recent mailing address.

 

15. Coordination with Severance Agreement. If your employment with the Company
and its Affiliates terminates prior to the Scheduled Vesting Date at a time when
you are party to a Severance, Proprietary Information and Noncompetition
Agreement (a “Severance Agreement”) with the Company, and if such termination of
employment constitutes a Non-Change in Control Termination as the term is
defined in the Severance Agreement, then you will be entitled to have vest on
the Scheduled Vesting Date and thereafter be settled a pro rata portion of the
Units that would otherwise have been determined to vest on the Scheduled Vesting
Date in accordance with Exhibit A as if you had remained continuously employed
by the Company and its Affiliates until the Scheduled Vesting Date. The pro rata
portion shall be determined by multiplying the number of Units that would
otherwise have been determined to vest by a fraction whose numerator is the
number of full calendar years during the Performance Period prior to your
employment termination date and whose denominator is three. You acknowledge and
agree that this Award has been provided in lieu of an award under the Company’s
Long-Term Incentive Plan for the Performance Period, including for purposes of
the Severance Agreement.

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

3